Citation Nr: 0720277	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-29 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $2,760.00, to include 
whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
October 1995.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an July 2005 decision of the Department of 
Veterans Affairs (VA) Louisville, Kentucky Regional Office 
(RO) Committee on Waivers and Compromises, which denied the 
veteran's request for waiver for recovery of an overpayment 
of compensation benefits in the amount of $2,760.00.  The 
veteran perfected a timely appeal on this issue. 

The veteran testified at a hearing at the RO before the 
undersigned Veteran's Law Judge in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The debt at issue was created because the veteran was paid 
additional compensation benefits for a spouse for the period 
between August 2001 and August 2004, but was in fact divorced 
in July 2001 and remarried in January 2002.  The record shows 
that he did not notify the VA of his divorce and remarriage 
until August 2004.  The debt was created because the 
veteran's additional compensation benefits for a spouse were 
reduced from July 2001, the date of divorce, and reinstated 
effective in September 1, 2004, on the basis of the receipt 
of notice of the remarriage in August 2004.  At the hearing 
in May 2006, the veteran raised the issue of whether the debt 
was properly created.  He asserted that he contacted the VA 
by telephone and in person regarding his divorce prior to 
August 2004.  He contends that he should only be required to 
repay the debt for the period from July 2001 to January 2002, 
when he remarried.

The July 2005 Decision on Waiver and the August 2005 
statement of the case addressed only the issue of whether 
waiver of recovery of the overpayment in question is 
warranted.  The RO has not adjudicated the issue of whether 
the debt was properly created and the veteran has not been 
notified the laws and regulations pertinent to that issue. 

It is improper to adjudicate an application for waiver 
without first determining the lawfulness of the debt 
asserted, see Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
As the veteran is challenging the validity of the debt, the 
case must be remanded for adjudication of that issue.  If the 
debtor in any way disputes the existence of the debt, the RO 
must review the accuracy of the debt determination and if the 
debtor is unsatisfied, he may appeal.  See also 38 C.F.R. § 
1.911 (2006); VAOPGCPREC 6-98 (April 24, 1998).

With regard to the creation issue, the matter of the Veterans 
Claims Assistance Act of 2000 (VCAA) applies.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 
VCAA applies because the regulations governing the propriety 
of the debt are covered by VCAA.  The RO did not provide a 
duty-to-assist letter to the veteran regarding the issue of 
whether the debt was properly created.

In light of the veteran's contentions regarding the creation 
of the debt, the RO
should furnish the appropriate VCAA notice, obtain a current 
financial status report from the veteran and then adjudicate 
the issue of whether the debt was properly created.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
proper VCAA letter providing the 
following information: the evidence 
necessary to substantiate the claim that 
the overpayment of compensation benefits 
in the amount of $2,760.00 was not 
properly created, the evidence that VA 
will seek to provide and that the 
claimant is expected to provide; and 
request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  Allow the claimant at 
least 60 days to submit any evidence or 
request that VA assist it in obtaining 
evidence.

2.  An up-to-date financial status report 
should be obtained from the veteran.  

3.  The RO should then adjudicate the 
issue of whether the debt was properly 
created.  The veteran must be notified 
the decision and of his appellate rights 
if the decision is adverse to the 
veteran.  

4.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



